Carpinello, J.
Proceeding pursuant to CPLR article 78 (initiated in this Court pursuant to CPLR 506 [b] [1]) to prohibit respondent from continuing to preside over a civil action.
Upon this Court’s in camera review of the August 18, 1997 transcript of the State Commission on Judicial Conduct proceeding against respondent, it is clear that the staff attorney for the Commission released all witnesses in the proceeding from the obligation of previously issued subpoenas requiring their testimony. Accordingly, the instant proceeding has been rendered moot and the petitions are dismissed, there being no basis for applying any of the exceptions to the mootness doctrine (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714).
Crew III, J. P., Yesawich Jr., Peters and Spain, JJ., concur. Adjudged that the petitions are dismissed, as moot, without costs.